Case 1:19-cr-00828-ALC Document 154 Filed 08/26/21 Page 1of 1
USDC SDN

DOCUMENT ELECTRONICALLY
FILED

DOC#:

UNITED STATES DISTRICT COURT DATE FILED: OF 2 €.2/

SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff,

19-CR-828 (ALC)

-against-
ORDER
DYQUAN CHRISTOPHER,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

A Telephone Change of Plea Hearing is set for September 3, 2021 at 10:00 a.m. The
parties should contact the Court at 1-888-363-4749 on the date and time specified above and
once prompted, should dial access code 3768660.

SO ORDERED.

Dated: New York, New York
August 26, 2021

(Ando. 7 Cong

ANDREW L. CARTER, JR.
United States District Judge

 

 
